DISSENTING- OPINION.
WiLKES, J.
Upon the record as presented to» *511this Court I think the judgment is warranted. I am, however, of opinion that defendant’s counsel were forced to go to trial without consultation with their client or their witnesses, and without that deliberation that should characterize a trial involving the' life of a citizen. Counsel were young and inexperienced, and had prepared themselves upon one case and were required to go to trial upon the other. The testimony and defenses in the two cases might have been, and probably were, very different, even though the offenses were committed ' so near to each other in point of time. Defendant’s version of the killing that it was accidental, was at least plausible, and made out by testimony was sufficient to reduce the . crime to a lower grade of homicide than murder in the first degree, but his defense was not developed along the line of accidental killing, but along lines that would have been applicable to a defense of the other indictment in killing Johnson. It is" evident that counsel had considered the case in this view and along this line appropriate to the defense for the killing of George Johnson, but not to a defense for the killing of defendant’s wife. It is evident that defendant was insanely jealous of his wife, and had some ground therefor. He thought, no doubt, that he was upholding the sanctity of his marriage relation.
Eor these reasons, and because the proof does not, in my opinion, exclude the ida of acci*512dental killing beyond a reasonable doubt, and believing tbe case should be more fully developed along this line, I prefer that defendant be given another trial, and hence respectfully dissent from the view of the majority.